EXAMINER'S AMENDMENT/COMMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. Cancel claims 1-12,14,15,18 and 20.
2. In claim 16 on p.12 on the  2nd last line delete “and” and insert in its place  - - -  or  - - -  .
3. In claim 16 on p.13 on the last line after “CH2CH3” insert  - - -  or a mixture  - - - .
4. In claim 19 on p.14 on the last line after “POCl3” insert  - - -  .  - - -  .

     To complete the record the Romero patent, US’589, applied in the first action, 

was inadvertently not cited on a PTO-892 and so is provided herewith.







/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624